Per Curiam.
At the May term of the Supreme Court a motion was' made on behalf of Irene L. Boesch to “refer hack to the state board of bar examiners the report of the said board in the above entitled cause.” The motion was argued orally, but no record *1098or other papers were presented to the court. An inspection of the files in the Supreme Court clerk’s office shows that an order was made by a branch of this court on June 3d, 1934, for a hearing and investigation by the said board of a complaint made by Irene L. Boesch against Samuel Press, an attorney-at-law, of unprofessional conduct; that the board of examiners filed its report on February 11th, 1935, wherein it reported, among other things, that “we are unable to find that it has been established at all that the respondent was guilty of unprofessional conduct in any of the matters charged, and so report;” that on March 4th, 1935, exceptions to the report were filed on behalf of Irene L. Boesch. ■ The exceptions thus filed have not been argued, nor has any motion'respecting the same been made for a confirmation of the report.
From the foregoing statement it appears that the only matter before, the court for its consideration is the motion to refer the report now on file back to the board of bar examiners. We have therefore at the present time nothing to consider or determine with respect to the findings of the report itself.
A careful consideration of the reasons urged in the oral argument fails to satisfy us that the motion to refer the report back to the board should be granted, and it is therefore accordingly denied.